DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Response to Amendment
The amendment of 05/17/2021 has been entered and fully considered by the examiner.  Claims 1-27 are currently pending in the application with claim 1 being the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 15, and 17-24 are rejected under 35 U.S.C. 103(a) as being anticipated by Arvanitis et al. (WO 2015/200576) hereinafter “Arvanitis” in view of Hall et al. (U.S. Patent 9,022,939) hereinafter “Hall”.
Regarding claim 1, Arvanitis discloses a system for generating an ultrasound focus at a target region [see abstract of Arvanitis], the system comprising:
 an ultrasound transducer comprising a plurality of transducer elements [see [0050]; FUS system 600 comprising the ultrasound array 602]; and 
a controller [see [0012] and claim 20 of Arvanitis] configured to: 
(a) cause the transducer to transmit a series of treatment ultrasound pulses to the target region [see [0041]-[0042] and [0046] of Arvanitis and FIG. 1 step 110)];
 (b) cause the transducer to transmit focusing ultrasound pulses to the target region and generate an acoustic reflector therein; [see [0032] of Arvanitis and fig. 1 step 102] 
(c) measure reflections of the focusing ultrasound pulses from the acoustic reflector; [see FIG. 1, step 104 and [0033] indicating that acoustic emissions from the microbubble oscillation which may include cavitation can be measured] 
(d) based at least in part on the measured reflections [see [0034]], adjust a parameter value associated with at least one of the transducer elements [see [0034]; and FIG. 1 step 106 disclosing a decision can be made whether the first focused ultrasound energy should be adjusted]; and
.[see [0035]-[0036] and FIG. 1]
Arvanitis does not expressly disclose that the adjustment of a parameter is based at least in part on the phases of the measured reflections; and so as to improve focusing properties of the ultrasound beam at the target region.
Hall, directed towards reduction of phase distortion in ultrasound beam [see abstract of Hall] further discloses that the adjustment of a parameter is based at least in part on the phases of the measured reflections [see column 4, line 64-column 5, line 17; the adjustment of parameters (whatever they maybe) is done based on the fact that there is phase aberration. Therefore, the adjustment of parameters is based on the phases because the distortion of the phases which causes the aberration is the base of the adjustment.]; and so as to improve focusing properties of the ultrasound beam at the target region [see column 5, lines 42-52; correction of any kind of aberration inherently improves focusing of the beam]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound focusing system of Arvanitis further and make the adjustment of the parameter be based at least in part on the phases of the measured reflections to improve focusing properties of the ultrasound beam at the target region according to the teachings of Hall in order to better focus the ultrasound beam in real time using properties of the ultrasound beam.
Regarding claim 2, Arvanitis further discloses a detector device for measuring the reflections from the acoustic reflector.[see [0033] of Arvanitis]
claim 3, Arvanitis further discloses at least one of an imager or a detector device for detecting generation of the acoustic reflector. .[see [0003] and [0033] of Arvanitis]
Regarding claim 4, Arvanitis further discloses that the controller is further configured to cause the transducer elements to measure the reflections from the acoustic reflector.[see [0033] of Arvanitis]
Regarding claim 5, Arvanitis further discloses that the focusing ultrasound pulses have a value of a constitutive parameter different from that of the treatment pulses.[see [0049] the frequency of the first and second ultrasound beam are not the same]
Regarding claim 6, Arvanitis further discloses that the constitutive parameter comprises at least one of a power, a frequency or a pulse shape. .[see [0049] the frequency of the first and second ultrasound beam are not the same]
Regarding claim 7, Arvanitis further discloses that the frequency of the focusing ultrasound pulses is lower than that of the treatment pulses.[see [0049] of Arvanitis disclosing that the second focused ultrasound energy is generated at a frequency that is a third harmonic of the frequency of the first focused ultrasound energy]
Regarding claim 8, Arvanitis further discloses that the controller is further configured to convert information associated with the measured reflections at the frequency of the focusing ultrasound pulses to corresponding information at the frequency of the treatment pulses.[see [0053]-[0054] and [0040] of Arvanitis]
Regarding claim 9, Arvanitis further discloses that the controller is further configured to computationally convert the information based at least in part on a stored physical model.[see [0040] of Arvanitis]
claim 10, Arvanitis further discloses that the controller is further configured to computationally convert the information based at least in part on an empirically established, stored look-up table. [see [0040] of Arvanitis; the model includes several variables that are considered a look up table of formula and constants in the broadest reasonable interpretation of the term]
Regarding claim 11, Arvanitis further discloses that a first portion of the focusing ultrasound pulses has a ramped-up power.[see [0032]-[033] of Arvanitis]
Regarding claim 12, Arvanitis further discloses that the controller is further configured to: (i) determine a cavitation threshold power regime based at least in part on the measured reflections of the first portion of the focusing ultrasound pulses; and (ii) cause the transducer to transmit a second portion of the focusing ultrasound pulses, wherein the power of the second portion of the focusing ultrasound pulses is within the cavitation threshold power regime.[see [0032]-[033] of Arvanitis]
Regarding claim 13, Arvanitis further discloses that the controller is further configured to cause the transducer to resume transmission of the treatment pulses after the acoustic reflector dissipates or is swept outside the target region.[see FIG. 5 of Arvanitis disclosing that a time window is permitted for the clearance of the microbubbles created]
Regarding claim 15, Arvanitis further discloses that the parameter value comprises at least one of a frequency, a phase, or an amplitude of a signal driving the at least one of the transducer elements. [see [0034] of Arvanitis disclosing that the intensity (amplitude) of the beam an be adjusted]
claim 17, Arvanitis further discloses that a temperature-detection device for detecting a temperature at the target region.[see FIG. 1 and [0047] of Arvanitis] 
Regarding claim 18, Arvanitis further discloses that the controller is further configured to adjust the parameter value associated with the at least one of the transducer elements based at least in part on the detected temperature.[see FIG. 1 and [0047] of Arvanitis]
Regarding claim 19, Arvanitis further discloses that the temperature-detection device comprises a magnetic resonance imaging device. [see [0047] of Arvanitis disclosing that an MRI imager can be used to monitor the temperature of the region of interest]
Regarding claim 20, Arvanitis further discloses that the controller is further configured to perform, prior to causing the transducer to resume transmission of the treatment pulses using the adjusted parameter value [see FIG. 1; the optimization and adjustment of the parameters is done prior to continuation of the process until the emissions are optimized], actions comprising:
(f) based on the adjusted parameter value, transmitting updated focusing ultrasound pulses to the acoustic reflector [see [0033] of Arvanitis] ; and
 (g) repeating (i) measurement of the reflections from the acoustic reflector, (ii) adjustment of the parameter value associated with at least one of the transducer elements, and (iii) transmission of the updated focusing ultrasound pulses to the acoustic reflector until a stopping condition is satisfied.[see [0033] and FIGs. 1 disclosing that the steps of measurement and adjustment and transmission are continuously done until the beam is optimized (i.e. See FIG. 1; until the condition “optimized” has an answer “Y”]
Regarding claim 21, Arvanitis further discloses that the stopping condition consists of one or more of: a phase difference between currently measured reflections and previously measured reflections being below a threshold; or a number of iterations exceeding a predetermined limit. [see [0032]-[0033] and FIS. 1 and 5]
Regarding claim 22, Arvanitis further discloses that the controller is further configured to temporarily suspend transmission of the treatment pulses prior to causing the focusing pulses to be transmitted to the target region.[see FIG. 1 and FIG. 5; first, the focusing beam is optimized prior to start the generation of the treatment beam]
Regarding claim 23, Arvanitis further discloses that the controller is further configured to cause the transducer to resume transmission of the treatment pulses using the adjusted parameter value.[see [0033] of Arvanitis]
Regarding claim 24, Arvanitis further discloses that the controller is further configured to terminate transmission of the treatment ultrasound pulses based at least in part on the adjusted parameter value.[see [0033] and FIGS. 1 and 5; when the parameter is optimize the controller terminates the transmission]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arvanitis et al. (WO 2015/200576) hereinafter “Arvanitis” in view of Hall et al. (U.S. Patent 9,022,939) hereinafter “Hall” as applied to claim 1 above, and further in view of Wang et al. (Ultrasound and Microbubble guided drug delivery: Mechanistic Understanding and Clinical Implications, Current Pharmaceutical Biotech. Vol.14, No.8, Jan 2014, pp 743-52] hereinafter “Wang”.
Regarding claim 14, Arvanitis as modified by Hall does not expressly disclose that the controller is configured to cause the transducer to generate a second focus having an acoustic radiation force and use the acoustic radiation force to sweep the acoustic reflector outside the target region.
Wang, further discloses that the controller is further configured to:
(i) cause the transducer to generate a second focus having an acoustic radiation force; and  (ii) use the acoustic radiation force to sweep the acoustic reflector outside the target region. [see page 7, lines 1-13 of Wang]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the controller of Arvanitis and make it configured such that it causes the transducer to generate a second focus having an acoustic radiation force and use the acoustic radiation force to sweep the acoustic reflector outside the target region in order provide an alternative method with predictable results to drive the microbubbles out of the treatment area which would have been obvious to try by a person of ordinary skill level in the art with predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arvanitis et al. (WO 2015/200576) hereinafter “Arvanitis” in view of Hall et al. (U.S. Patent 9,022,939) hereinafter “Hall” as applied to claim 1 above, and further in view of Tal et al (US 2016/184026) hereinafter “Tal”
claim 16, Arvanitis as modified by Hall does not expressly disclose that the controller is configured to cause the transducer to transmit low power ultrasound pulse to intervening tissue located between the transducer and target, measure reflections and based on the measured reflection adjust the parameter value.
Tal further discloses that the controller is further configured to:
(i) cause the transducer to transmit low-power ultrasound pulses to intervening tissue located between the transducer and the target region;  (ii) measure reflections of the low-power ultrasound pulses from the intervening tissue; and (iii) based at least in part on the measured reflections from the intervening tissue, adjust the parameter value associated with at least one of the transducer elements. [see [0039]-[0040] of Tal]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the controller of Arvanitis and make it configured such that it causes transducer to transmit low power ultrasound pulse to intervening tissue located between the transducer and target, measure reflections and based on the measured reflection adjust the parameter value in order to use a parameter adjustment method to accurately optimize the parameter value.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Arvanitis et al. (WO 2015/200576) hereinafter “Arvanitis” in view of Hall et al. (U.S. Patent 9,022,939) hereinafter “Hall” as applied to claim 1 above, and further in view of Al Mayiah (US 2016/0339273) hereinafter “Al Mayiah”.
claim 25, Arvanitis as modified by Halldoes not disclose that the focusing pulses are transmitted to the target during the transmission of treatment pulses.
Al Mayiah further discloses that the focusing pulses are transmitted to the target during transmission of the treatment pulses. [see [0042]-[0043] and FIG. 7 of Al Mayiah]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the transducer of Arvanitis and make it configured such that it causes the transducer to transmit the focusing pulses during the transmission of treatment pulses in order to provide a real time feedback loop for focusing adjustments. 
Regarding claim 26, Arvanitis does not disclose that the transducer elements are configured to transmit the treatment pulses and focusing pulses simultaneously.
 Al Mayiah further discloses that at least some of the transducer elements are configured to transmit the treatment pulses and the focusing pulses simultaneously.[see [0042]-[0043] and FIG. 7 of Al Mayiah]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the transducer of Arvanitis and make it configured such that it transmits the focusing pulses and treatment pulses simultaneously in order to provide a real time feedback loop for focusing adjustments.
Regarding claim 27, Arvanitis does not disclose that the ultrasound transducer 

Al Mayiah further disclose that the ultrasound transducer comprises a plurality of sub-regions, each sub-region comprising a plurality of the transducer elements, and the controller is further configured to cause different sub-regions of the transducer to transmit the treatment pulses and the focusing pulses. [see [0042]-[0043] and FIG. 7 of Al Myiah]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the transducer of Arvanitis and make it configured such that it comprises a plurality of sub-regions, each sub-region comprising a plurality of the transducer elements, and the controller is further configured to cause different sub-regions of the transducer to transmit the treatment pulses and the focusing pulses in order to provide a real time feedback loop for focusing adjustments.

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
With regards to the art rejection of claim 1, the applicant has argued that Hall reference which was used to show “adjusting an ultrasound parameter value based on the phases of the measured refection” does not disclose the above limitation because Hall discloses correcting for phase aberrations and since various types of information 
In response, the examiner notes that the claim limitation merely requires adjusting parameters based on phases of measured reflection”. Since Hall discloses adjusting parameters to filter the signal and this filtering/adjustment is “based on” the “phase” aberrations, Hall discloses the limitation. In other words, aberrations in phase has caused the adjustment of parameters/filtering, therefore, the adjustment/filtering is “based on” the phases and their aberration. The applicant is advised to use more precise language to distinguish the claim from the prior art of record.

The applicant has further argued that the Hall reference does not show “improvement” in the focusing as a result of this adjustment.
In response, the examiner notes that the act of correcting for any kind of aberration inherently causes an improvement in the focusing as aberrations are generally defined as a departure from normal focusing of the beam. Therefore, the reference implicitly and inherently discloses the above feature since it discloses the filtration of the aberration and focusing the beam after such filtering.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marjan Saboktakin/
Examiner, Art Unit 3793



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793